Citation Nr: 1533807	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, as secondary to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In addition to the Veterans Benefits Management System paperless file, relevant records are associated with the Veteran's Virtual VA paperless file.  

Evidence provided by the Veteran includes a July 2014 private medical opinion that addresses his ability to work.  If the Veteran wishes to claim entitlement to a total disability evaluation based on individual unemployability, he or his representative should do so by filing the appropriate form with the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to provide the Veteran with an examination addressing the nature and etiology of any acquired psychiatric disorder.  Although the Veteran's representative argues that the claim could be granted based on a July 2014 private medical opinion, the Board finds that additional examination is warranted to confirm the diagnosis of an acquired psychiatric disorder in light of the July 2014 private examiner's observation that the Veteran was brief with information offered, was vague with response, suspicious, and seemed paranoid speaking with her.  Additionally, the diagnosis provided is seemingly at odds with VA treatment records, which include numerous depression screenings that yielded negative results.  The July 2014 private examiner also opined that hearing loss, tinnitus, and asbestosis have caused the Veteran's mood disorder, but later stated that those conditions are more likely than not aggravating his mood disorder.  Examination is therefore also warranted to clarify whether any acquired psychiatric disorder is related to the Veteran's service-connected disorders, and if so whether that relationship is one of causation or aggravation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding records of relevant treatment, including records of any recent VA treatment, with the assistance of the Veteran as necessary.  Any attempts to obtain records should be documented in the claims folder.

2.  After any additional treatment records are associated with the VBMS or Virtual VA file, and whether or not any additional records are obtained, schedule the Veteran for an examination with a psychologist or psychiatrist and provide the examiner with access to the VBMS and Virtual VA files.  The examiner must review the VBMS and Virtual VA files in conjunction with the examination and document such review in his or her report.  The examiner is asked to:  

(a)  Examine the Veteran and diagnose any acquired psychiatric disorders.  The basis for the diagnosis should be explained.  If the examiner disagrees with the diagnosis provided by the July 2014 private examiner, a detailed explanation should be provided.  

(b)  Provide the following opinions regarding each and every diagnosed acquired psychiatric disorder:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorder is caused by one or more of the Veteran's service-connected disorders (hearing loss, tinnitus, and asbestosis).

(ii) If not, is it at least as likely as not that the acquired psychiatric disorder is aggravated (permanently worsened beyond its natural progression) by one or more of the Veteran's service-connected disorders.  If so, provide an opinion as to the extent of the worsening.  

(iii) In the alternative, it is at least as likely as not that any acquired psychiatric disorder identified is related to any in-service occurrence or event?

(c)  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  In addition to any other evidence the examiner finds relevant, the examiner must discuss the July 2014 private medical opinion and the attached articles, which are available as attachments to a June 2015 correspondence from the Veteran's representative.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  

3.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an opportunity to respond before returning the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




